Title: To Thomas Jefferson from Francis Walker Gilmer, 25 October 1823
From: Gilmer, Francis Walker
To: Jefferson, Thomas

Richmond
octr: 25th 1823.Permit me dear Sir, to introduce to your acquaintance, Mr. Greenhow, a well informed young gentleman, who just returning from Italy, to his native state, is desirous of visiting Monticello.At the same time, I beg to present to you, a copy of Cicero’s “Re Publica,” lately recovered by the diligence of the Abbé Mai. It is a rare satisfaction, to have it in my power to offer to so distinguished a champion of freedom in the New World, this brilliant exposition of the principles of popular Liberty, by the greatest Statesman of antiquity;Ille super Gangem, super exauditus et Indos,Implebit terras voce, & furialia bellaFulmine compescet linguæ,Cicero has more than fulfilled the prophecy. and if the Ganges, & the Indus be the patrimony of his fame, you may fairly claim the St. Lawrence & the Missouri for yours. Should the rights of mankind at last triumph over the base conspiracy of kings & bigots, your glory will no more be confined to America than that of Tully to India, or the Tiber. Life and health to you, to finish the university, where Cicero may be studied, & Scipio admired, and you be applauded, by a grateful country.F. W. Gilmer.